Citation Nr: 1034094	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-08 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder 
disability.  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1948 to January 1956.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 rating 
decision by the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 2007, the Board 
reopened the claim of service connection for a bilateral shoulder 
disability and remanded for additional notice and development the 
matters of service connection for a bilateral shoulder disability 
based on de novo review and entitlement to TDIU.  The case was 
returned to the Board and, in November 2008 and April 2010, the 
issues were again remanded.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  The Veteran's bilateral shoulder pain and abrasions in 
service were acute and resolved, and a chronic shoulder 
disability was not manifested in service; arthritis of a shoulder 
was not manifested in the Veteran's first postservice year; and 
his current bilateral shoulder disability is not shown to be 
related to his service, to include as due to injury therein.  

2.  The Veteran's service-connected disabilities, osteochondritis 
right knee, rated 10 percent; residual fracture left knee, rated 
10 percent; tinnitus, rated 10 percent; residual fracture left 
ankle, rated 10 percent; and right leg scar and hearing loss, 
each rated 0 percent, are rated 40 percent combined, and are not 
shown to be of such nature and severity as to preclude him from 
obtaining or maintaining substantially gainful employment.  




CONCLUSIONS OF LAW

1.  Service connection for a bilateral shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).  

2.  The schedular requirements for a TDIU rating are not met, and 
a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim.  June 2004, December 2004, and June 
2007 letters notified him of the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
The June 2007 letter also informed the Veteran of disability 
rating and effective date criteria.  He has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues").  
A June 2010 supplemental statement of the case readjudicated the 
claim after all necessary notice was provided and he had ample 
opportunity to respond/supplement the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
timing defect may be cured by the issuance of fully compliant 
notification followed by readjudication of the claim).  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO arranged 
for VA examinations in February 2002, March 2008, August 2009, 
and May 2010.  The Board finds that the examination reports 
cumulatively provide sufficient information and are adequate to 
address the matters at hand.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (VA must provide an examination that is adequate for 
rating purposes).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.  

B.	Factual Background

The Veteran's STRs show that in July 1951 he was hospitalized 
after being struck by an automobile while a pedestrian.  He 
complained of bilateral shoulder pain, and had bilateral shoulder 
abrasions; X-rays were negative and no other pathology was 
evident.  On September 1955 "final type" service examination, 
the Veteran reported bone, joint, or other deformity, but denied 
painful or "trick" shoulder or elbow; the upper extremities 
were normal on clinical evaluation.  It was noted that for the 
past five years he had been under the care of doctors for his 
left knee and foot.  On service separation examination in January 
1956, the upper extremities were normal on clinical evaluation.  

Private chiropractic records from Dr. A. show that in June 1990 
the Veteran complained of pain in both shoulders; the diagnosis 
was bursitis of both shoulders.  In August 1990 it was noted that 
the shoulder problem was new.  

A September 1993 letter from Dr. L. C. noted the Veteran first 
sought treatment for his shoulders in March 1991, and that he 
complained of intermittent bilateral shoulder pain since 1983, 
with continuous pain since 1988.  The diagnosis was severe 
bursitis in both shoulders and he was treated with an injection.  

On October 1993 VA examination, it was noted that the Veteran's 
bilateral shoulder problem began in 1991, primarily the right 
shoulder.  The diagnosis was bursitis of the shoulders, very 
mild, with very minimal residuals.  X-rays revealed mild 
degenerative changes involving both glenohumeral joints, greater 
on the right, and mild to moderate degenerative changes of both 
AC joints, greater on the right; no other significant findings 
were identified.  

March 2000 X-rays of the left shoulder were negative for a 
fracture or dislocation.  

An initial July 2000 orthopedic consultation report by Dr. W. C. 
H., an orthopedic surgeon, notes the Veteran's complaints of left 
shoulder pain.  It was also noted that the Veteran had received 
five cortisone injections into his left shoulder over the past 
year.  The impression was chronic impingement syndrome of the 
left shoulder, and chronic rupture of the proximal biceps tendon 
of the shoulders.  

In a February 2001 letter from Dr. W. C. H., it was noted that 
the Veteran had been his patient since July 2000 for chronic 
complaints of left shoulder pain.  It was further indicated that 
the Veteran's symptoms had been present for approximately one 
year at the time of initial treatment.  After performing an MRI 
on the left shoulder, the Veteran underwent left rotator cuff 
surgery in November 2000.  The impression was chronic impingement 
syndrome with massive rotator cuff tear, left shoulder, status 
post subacromial decompression with distal clavicle excision and 
repair of massive rotator cuff tear.  

An August 2001 letter from Dr. W. C. H. notes that the Veteran 
had post-operative problems with the left shoulder and continued 
to have impingement syndrome in the right shoulder.  He indicated 
that the Veteran's shoulder symptoms had been present for many 
years and began following a July 1951 injury.  He opined that 
given the nature of his bilateral shoulder condition, "it is 
entirely within the realm of medical probability that his 
shoulder complaints were caused by the original injury sustained 
in 1951."  He commented that he was aware that 48 years had 
passed since the injury, and that it was unlikely that the 
Veteran would currently have significant shoulder problems were 
it not for the 1951 injury.  

On February 2002 VA examination, upon review of the Veteran's 
claims file and noting his injury in 1951 and the August 2001 
letter from Dr. W. C. H., the examiner opined that if the Veteran 
had sustained significant injuries to his shoulders [in 1951, 
i.e.], it would be expected that he would have had significant 
symptomatology prior to the reported onset of symptoms in 1981.  
Referring to the October 1993 VA examination report, when it was 
noted the Veteran had received repeated injections (possibly 
cortisone injections) for his shoulder problems, the examiner 
stated that repeat cortisone shots are known to hasten 
degenerative changes and tears, especially involving rotator 
cuffs.  He opined that the Veteran's bilateral shoulder condition 
was more likely not related to his reported service-connected 
injuries.  The examiner further added that Dr. W. C. H.'s opinion 
was typical of someone who responds to the request of a patient 
and that the opinion was provided without review/consideration of 
the Veteran's past medical records.  

April 2003 X-rays of the right shoulder revealed moderate 
degenerative changes to the glenohumeral joint and the AC joint.  
The humeral head rode somewhat high in relationship to the 
acromion, raising the additional possibility of rotator cuff 
tear.  X-rays of the left shoulder revealed mild to moderate 
degenerative changes of the glenohumeral joint.  The humeral head 
rode somewhat high on the glenoid, very suspicious for rotator 
cuff tear.  

An April 2003 Dr. R. L. P. outpatient treatment record notes the 
Veteran had significant arthritis in both his knees and 
shoulders, making his occupation (driving a truck) increasingly 
difficult.  An April 2003 Dr. W. C. H. report noted that as long 
as the Veteran maintains a sedentary lifestyle, he does 
reasonably well.  

An October 2003 evaluation report by Dr. R. L. P. noted the 
Veteran has arthritis of the shoulders, reported to be service 
related.  

In an October 2003 letter from Dr. W. C. H. again noted that the 
Veteran initially injured his shoulders in July 1951 and has 
continued to have discomfort in both shoulders.  It was noted 
that the Veteran has extreme difficulty with all activities 
requiring reaching, lifting, pushing or pulling.  Dr. W.C.H. 
opined that the Veteran was permanently disabled with regard to 
his right shoulder, and that it was extremely doubtful the 
Veteran would ever be able to return to activities that require 
repetitive reaching, lifting, pushing or pulling with either 
extremity.  

In an April 2004 letter Dr. W. C. H. noted that the Veteran 
provided some STRs that showed his shoulders were injured in an 
accident in July 1951.  It was noted that the Veteran has a 
permanent disability of both shoulders limiting his ability to 
lift, push, and pull with his arms.  Since he was a truck driver, 
it was extremely difficult for him to continue in his employment.  
It was also noted that his left ankle becomes sore with periods 
of prolonged standing, walking or stair climbing.  Based on 
review of past records as well as review of records since 
treatment by him, Dr. W. C. H. opined that the Veteran's 
bilateral shoulder disability was more likely than not related to 
the injury he sustained in July 1951.  

April 2004 X-rays revealed mild to moderate degenerative changes 
of the left shoulder, and mild to marked degenerative changes of 
the right shoulder.  

In a July 2004 VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability, the Veteran indicated that 
his bilateral shoulder disability prevents him from securing any 
substantially gainful occupation, and that he last worked in 
December 2003.  
December 2004 Workers' Compensation records reveal the Veteran 
sustained injuries in a fall from a landing.  He complained of 
pain in the lumbosacral spine, right shoulder, right knee, right 
hip, right ankle, right hand, and the right side of his chest and 
head.  The diagnoses included (in pertinent part) right shoulder 
synovitis/bursitis and right shoulder contusion/sprain.  

A January 2005 report of outpatient treatment by Dr. R. L. P. 
notes the Veteran had a Workers' Compensation related injury in 
December 2004 (after returning to work).  

A May 2005 right shoulder MRI revealed rotator cuff tear and 
osteoarthritis of the glenohumeral joint and of the AC joint.  

An August 2005 outpatient treatment report notes the Veteran was 
suffering from rotator cuff tendinitis and had responded well to 
cortisone injections in the past.  

A September 2005 Dr. E. A. V. report notes that the Veteran's 
restrictions limited him to sitting work only.  

The evidence shows that the Veteran worked until February 2004, 
and then stopped working (due to an exacerbation of injuries from 
a December 2003 work-related injury) until December 2004, and was 
then reinjured shortly thereafter in December 2004 and had not 
worked since.  See December 2005 treatment report by Dr. H. R. W.  
The report also notes that the Veteran was capable of performing 
modified duties with temporary restrictions to sedentary work 
only.  

A January 2006 report by Dr. H. R. W. noted that the Veteran 
suffered a nonindustrial injury to both shoulders in June 1951 
when he was run over by a car.  The Veteran reported that he had 
a full recovery with no settlement or disability.  It was also 
noted that the Veteran suffered a nonindustrial injury to the 
left shoulder in November 2000.  The Veteran reported he had not 
fully recovered and still has residual pain; he denied any 
settlement or disability.  

An October 2006 operative report shows the Veteran underwent 
spinal surgery for L3 to S1 lumbar spinal stenosis and 
spondylolisthesis.  

A May 2007 treatment record from Dr. P. M. B. notes that the 
Veteran fell the day before and injured the right side of his 
body.  He complained of bruises to his right knee, right hand, 
and right shoulder.  The diagnosis was multiple contusions status 
post mechanical fall.  

On March 2008 VA examination, it was noted that the Veteran 
sustained an injury in 2004 when he fell off a dock, and that he 
had last worked in December 2004.  Upon review of the Veteran's 
claims file (and noting there was no shoulder treatment through 
the 1950s, 1960s, and early to mid 1970s, there were no upper 
extremity complaints at separation, and there was a job-related 
injury in 2004), the examiner opined that the Veteran's shoulder 
disabilities were more likely not related to his service, and 
specifically the July 1951 injury he sustained therein.  Later in 
the examination report the examiner opined that the Veteran's 
right and left shoulder abnormalities were more likely than not 
related to the Veteran's service, and specifically the July 1951 
injury he sustained therein.  

A February 2008 MRI of the right shoulder revealed, among other 
things, marked atrophy of the rotator cuff, severe degenerative 
glenohumeral joint disease, and severe degenerative AC joint 
disease.  

In an October 2008 treatment report Dr. H. R. W. noted that there 
were significant degenerative findings on the Veteran's cervical 
x-rays, his lumbar MRI scan, and his right knee MRI scan, which 
contributed to his overall disability/impairment.  Dr. H.R.W. 
also opined that the Veteran's injury in May 2007 was related to 
his lower back injury which caused his right leg to give out, and 
thereby caused worsening of his right shoulder and right hand.  
Due to his right upper extremity disability, the Veteran was 
deemed precluded from repetitive work at, above, or below 
shoulder level.  And for his right lower extremity, the Veteran 
was instructed to be non-weight bearing for 4 hours in an 8 hour 
workday, and precluded from repetitious kneeling, squatting, and 
climbing.  

On August 2009 VA examination, after reviewing the Veteran's 
claims file, the examiner noted that there was no indication of 
[postservice] symptoms, complaint, or treatment for the Veteran's 
shoulders until possibly in 1981.  The examiner opined that the 
condition of the Veteran's shoulders is more likely not related 
to his reported service-connected injuries.  However, the 
examiner (who was also the March 2008 VA examiner) further stated 
that his conclusions from the March 2008 VA examination remained 
unchanged.  He opined, as on the March 2008 examination, that the 
Veteran's right and left shoulder abnormalities are more likely 
than not related to the Veteran's service, specifically the July 
1951 injury he sustained therein.  The examiner further opined 
that it was beyond medical probability that a Veteran can develop 
significant symptoms after at least 40 years, almost 50 years, 
after the nature of the injury he sustained in 1951.  

In April 2010, because of the noted 
inconsistencies/contradictions in the VA examiner's opinions, the 
Board again remanded the matters for clarification of the 
opinions.  

In a May 2010 VA examination addendum opinion, the examiner, 
after review of the Veteran's claims file, opined that the 
Veteran's current shoulder disability "is less likely as not 
(less [than] 50/50 probability) caused by or related to his 
service, and specifically the July 1951 injuries he sustained 
therein."  (emphasis added).  It was noted that the opinion was 
based on the Veteran's history and the lack of treatment through 
the 1950s, 1960s, and early to mid-1970s regarding his shoulder 
disability.  In addition, there are multiple entries at the time 
of discharge that indicate there were no shoulder abnormalities.  

C.	Legal Criteria and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence where appropriate and 
the analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

Bilateral Shoulder Disability

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a compensable 
degree in a specified period of time postservice (one year for 
arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. 
App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination in the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  
The record shows that the Veteran's bilateral shoulder injury in 
service was acute, superficial in nature, and resolved.  After 
his initial treatment following the injury, he was not seen again 
for follow-up for shoulder injury, and there was no mention of 
shoulder complaints/findings in later STRs or on service 
separation examination.  While he reported on September 1955 
examination in service that he had bone, joint or other 
deformity, it was noted that his complaints pertained to his 
lower extremities, namely his left knee and foot.  Notably, he 
denied painful or "trick" shoulder or elbow.  Moreover, on 
January 1956 service separation examination, the upper 
extremities were normal on clinical evaluation.  As there is also 
no evidence that arthritis of the shoulders was manifest in the 
first postservice year, service connection for a bilateral 
shoulder disability on the basis that such disability became 
manifest in service and persisted (see 38 C.F.R. § 3.303) or on a 
presumptive basis (for arthritis of the shoulders as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

To the extent that the attempts to substantiate his claim for 
service connection for shoulder disability by his more recent 
accounts of continuity of symptoms since service, the Board finds 
those accounts not credible.  They are contradicted by the more 
contemporaneous (and more probative) clinical data of record.  
Specifically, in August 1990 private chiropractic records noted 
that the Veteran's shoulder problems were "new"; in a September 
1993 letter Dr. L.C. noted that he first saw the Veteran in 1991 
(with the Veteran reporting onset of intermittent shoulder pain 
in 1983 and continuous pain since 1988); and on October 1993 VA 
examination it was noted that the Veteran's problems began in 
1993 (involving primarily the right shoulder).  The Board notes 
that the credibility of these accounts is not enhanced by virtue 
of their repetition by the private medical provider who has 
submitted statements on the Veteran's behalf; the provider does 
not cite to any evidence of continuity of shoulder symptoms after 
service/prior to the 1980's other than the Veteran's accounts.  

The Veteran may still establish service connection for his 
bilateral shoulder disability if there is affirmative evidence 
that relates it to an event or injury in service.  There are 
conflicting medical opinions in the matter of a nexus between the 
Veteran's bilateral shoulder disability and his service.  In 
evaluating medical opinions, the Board may place greater weight 
on one medical professional's opinion over another's depending on 
factors such as reasoning employed by the medical professionals, 
and whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 
(1994).  

In weighing the respective medical opinions, the Board concludes 
that the February 2002 and May 2010 VA examiner's opinions, 
together, merit the greater probative weight.  These opinions 
describe the Veteran's disability in sufficient detail, provide 
rationale for the conclusions reached, and the opinions are based 
on a familiarity with the Veteran's accurate medical history 
along with examination findings and interviews of the Veteran.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board 
notes that the May 2010 VA opinion-provider had previously 
examined and interviewed the Veteran in March 2008 and August 
2009.  However, as was noted above, the examination reports were 
internally inconsistent, and therefore inadequate.  The February 
2002 examiner observed that if the Veteran had sustained 
significant injuries to his shoulders as a result of the July 
1951 accident, it would have been expected that he would have had 
significant symptomatology prior to 1981.  The examiner also 
observed that repeat cortisone shots, which the Veteran had 
received for his shoulders, can hasten onset or progression of 
degenerative changes and tears, especially involving rotator 
cuffs.  Based on this reasoning, the February 2002 examiner 
concluded that the Veteran's bilateral shoulder disability was 
more likely not related to his service-connected injuries.  The 
May 2010 examiner, also noting the lack of treatment for the 
Veteran's bilateral shoulder disability for several years after 
service, and that there was no finding of shoulder abnormality at 
discharge from service, opined that the Veteran's bilateral 
shoulder disability was less likely as not caused by or related 
to his service, specifically including as due to the injuries he 
sustained in July 1951.  

The Board places little probative value on the October 2003 
private opinions (by Drs. R. L. P. and W. C. H.); as they are 
merely conclusions without explanation of rationale.  See Stefl, 
21 Vet. App. at 123 (finding that "a mere conclusion by a 
medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign to the doctor's 
opinion"); see also Miller v. West, 11 Vet. App. 345, 348 
(1998).  While the private opinions conclude that the Veteran's 
bilateral shoulder disability is related to his service, they do 
not explain why they believe this to be so.  Unlike the February 
2002 and May 2010 VA opinions, the private opinions do not 
provide any explanation for their conclusions that the Board 
could weigh against the contrary opinions of record.  They do not 
provide sufficient detail and rationale to allow the Board to 
make a fully informed decision as to whether the Veteran's 
bilateral shoulder disability is related to his service.  See 
Stefl, 21 Vet. App. at 123.  Accordingly, the Board finds that 
the October 2003 private nexus opinions are of lesser probative 
value than the February 2002 and May 2010 VA opinions.  

The Board finds that the February 2002 and May 2010 VA opinions 
have greater probative weight than the August 2001 and April 2004 
private opinions by Dr. W. C. H..  As was noted above, both of 
these VA examiners expressed familiarity with the Veteran's 
complete/accurate medical history.  In contrast, the August 2001 
and April 2004 private opinions do not reflect such familiarity 
with accurate clinical data; Dr. W.C.H. noted in this later 
opinion that he viewed a service record noting the Veteran was 
involved in an accident (and appears to have accepted at face 
value the Veteran's accounts of continuing shoulder 
symptomatology ever since).  As was noted above, those accounts 
are not credible.  Significantly, Dr. W.C.H. does not account 
for/discuss the significance of such factors as the absence of 
shoulder complaints (and normal upper extremities on clinical 
evaluation) at separation; the lengthy postservice interval prior 
to the initial clinical notation of shoulder complaints 
(beginning no earlier than the early 1980's); or that steroid 
injections provided in treatment may have aggravated the 
disability.  Also, the February 2002/May 2010 VA opinion-
providers offered their opinions that the Veteran's bilateral 
shoulder disabilities are unrelated to his service in less 
equivocal terms than in the August 2001 private opinion (which is 
phrased in terms that are speculative, i.e., "[I]t is entirely 
within the realm of medical probability that his shoulder 
complaints were caused by the original injury sustained in 
1951.").  (emphasis added).  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (medical evidence that is speculative, general, or 
inconclusive cannot be used to support a claim).  

The Veteran is competent to provide lay evidence as to his 
observation of bilateral shoulder symptoms.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, he is not competent to 
establish by his own statements that his bilateral shoulder 
disability is related to his service/injuries therein, as nexus 
between a current disability and a remote injury (in the absence 
of demonstrated continuity of symptoms) is a medical question 
beyond the realm of lay observation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 
1372, 1374 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply, and service connection 
for a bilateral shoulder disability must be denied.  

TDIU

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  38 C.F.R. § 4.16(a).  

For those Veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found that 
the service-connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the Director, 
Compensation and Pension Service, for extraschedular 
consideration.  38 C.F.R. § 4.16(b).  

For a Veteran to prevail on a total rating claim, the record must 
reflect some factor which takes the claimant's case outside the 
norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 
38 C.F.R. §§ 4.1, 4.15.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough. 
. . . The question is whether the Veteran is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  See 38 U.S.C.A. § 4.16(a); 
Van Hoose, 4 Vet App. at 363.  

Neither nonservice-connected disabilities nor advancing age may 
be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; 
Van Hoose, 4 Vet. App. at 363.  Thus, the Board may not consider 
the effects of the Veteran's nonservice-connected disabilities on 
his ability to function.  

The Veteran's service-connected disabilities are osteochondritis 
right knee, rated 10 percent; residual fracture left knee, rated 
10 percent; tinnitus, rated 10 percent; residual fracture left 
ankle, rated 10 percent; right leg scar, rated 0 percent; and 
hearing loss, rated 0 percent, for a combined rating of 40 
percent.  Accordingly, the above-outlined schedular criteria for 
TDIU under 38 C.F.R. § 4.16(a) are not met.  Hence, the analysis 
progresses to consideration of 38 C.F.R. § 4.16(b), and a 
determination as to whether referral for extraschedular 
consideration is warranted, i.e., the Board must determine 
whether the Veteran is unemployable due to his service-connected 
disabilities regardless of their rating.  38 C.F.R. § 4.16(b) 
provides that it is established VA policy that "all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated as totally disabled."  However, in these cases, in order 
for the Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some circumstance which 
places the claimant in a different position from other veterans 
with the same rating.  

Here, the RO has determined that the factors warranting referral 
for extraschedular consideration are not shown.  The Board agrees 
that the evidence fails to show that the service-connected 
disabilities are exceptional or unusual.  The record does not 
show frequent periods of hospitalizations for his service-
connected disabilities; furthermore, the factual evidence does 
not support a finding that the Veteran is demonstrably unable to 
obtain or maintain employment due to his service-connected 
disabilities.  The evidence does show that the Veteran's service-
connected bilateral knee disabilities, along with his service-
connected left ankle disability, cause difficulties with 
employment that requires repetitive or prolonged kneeling, 
squatting, and/or climbing, and impact on his previous occupation 
as a truck driver.  However, the evidence does not show that his 
service-connected disabilities, alone, render him incapable of 
obtaining/maintaining any regular employment, including of a 
sedentary nature.  Significantly, treatment records show that the 
Veteran is able to perform sedentary employment, albeit with some 
restrictions (due largely to nonservice-connected disabilities, 
particularly a bilateral shoulder disability and a back 
disability).  See, e.g., Dr. H. R. W. October 2008 treatment 
report (finding that for his right upper extremity, the Veteran 
was deemed precluded from repetitive work at, above, or below 
shoulder level).  

For the reasons noted above, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran is unemployable due to his service-connected 
disabilities.  Accordingly, his claim for TDIU must be denied.  


ORDER

Service connection for a bilateral shoulder disability is denied.  

A TDIU rating is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


